Order filed, May 01, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00284-CR
                                 ____________

                DERRICK JEROME CHAMBLISS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 54th District Court
                           McLennan County, Texas
                      Trial Court Cause No. 2012-690-C2


                                      ORDER

      The reporter’s record in this case was due April 29, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Heather Weiser, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM